Citation Nr: 0335221	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  02-18 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine, as secondary to the 
service-connected bilateral pes planus.

2.  Entitlement to service connection for arthritis of the 
right hip, as secondary to the service-connected bilateral 
pes planus.

3.  Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
September 1981.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 2001 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

The issues of service connection for degenerative disc 
disease of the lumbosacral spine and arthritis of the right 
hip, as secondary to the service connected bilateral pes 
planus, will be the subjects of a remand immediately 
following this decision.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of her claim and has notified 
her of the information and evidence necessary to substantiate 
her claim.

2.  The veteran's bilateral pes planus is manifested by 
objective observations of tenderness to palpation on the 
right forefoot but no tenderness to palpation on the plantar 
aspect of the foot, bilaterally; mild bunion formation in the 
third digit of the right foot without deformity on the left; 
full range of motion in all toes; and feeling of coldness on 
the right; and findings of bilateral pes planus, bilateral 
hallux valgus (worse on the right), and hammer digit, third 
right; but no noted callosities or plantar warts; and no 
reported flare-ups.

CONCLUSION OF LAW

The criteria for an evaluation greater than 30 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. § 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), 3.321(b)(1), 4.1, 4.3, 4.7, 4.31, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2003).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION  

There was a significant change in the law during the pendency 
of this appeal.  The Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002) redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  38 C.F.R. § 3.159.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence necessary to substantiate the claim 
and which portion of the information and evidence the 
claimant is to provide and which portion VA will obtain on 
the claimant's behalf.  In a September 2002 statement of the 
case, addressing the VCAA, the RO notified the veteran of the 
evidence needed to substantiate the claim, namely, evidence 
showing pronounced symptoms of marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo-achillis on 
manipulation not improved by orthopedic shoes or appliances.  
The veteran was informed that VA would obtain service medical 
records and records of other Federal agencies and that she 
should submit other medical records or authorize VA to obtain 
them.  She was notified that she should submit the 
information or evidence in 60 days.  The RO further cited 
38 C.F.R. § 3.159, including subsection, § 3.159(b)(1), 
implementing the VCAA, providing actual notice of the 
pertinent VCAA provisions, including what information and 
evidence that the claimant is to provide to VA and what 
information and evidence that VA will obtain on her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Recently, the United States Court of Appeals for the Federal 
Circuit held that a provision in 38 C.F.R. § 3.159(b)(1), 
implementing the VCAA, that required a response to VCAA in 
less than the statutory one-year period was invalid.  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003).  Despite the now 
defect in the September 2002 notice, that is, the veteran was 
notified to submit a response in 60 days, the veteran filed 
her VA Form 9 "Appeal to Veterans Board of Appeals" in 
October 2002 and has had more than the statutory one-year 
period from September 2002 to submit additional evidence to 
substantiate her claim.  In the meantime, the RO has obtained 
VA treatment records dated from October to November 2000 and 
private medical records dated from February 1998 to May 2000, 
and afforded the veteran a VA examination in June 2001.  For 
these reasons, no further procedural development is required 
to comply with the duty to notify under the VCAA. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As noted above, the RO obtained 
treatment records identified by the veteran-i.e., treatment 
at VA Medical Center (VAMC) Knoxville, Tennessee and 
treatment by a private orthopedist, W. D. Hovis, M.D.  In 
addition, the RO afforded the veteran a VA examination, as 
noted above, in June 2001.  As the veteran has not identified 
any additional evidence pertinent to her claim, not already 
of record, and as there are no additional records to obtain, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4 (2003). 
When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In cases where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

The veteran's current 30 percent evaluation has been in 
effect for over 20 years and is thus protected by regulation.  
See 38 C.F.R. § 3.951 (2003).

A July 1982 rating decision granted service connection for 
bilateral plantar warts, based on the evidence then of 
record, which included service medical records.  Records 
reflected treatment in service for plantar warts but no 
subsequent complaint, treatment, or abnormalities.  A 
noncompensable evaluation was assigned effective in September 
1981.  The veteran submitted a notice of disagreement with 
the evaluation assigned and, in October 1982, the veteran 
underwent VA examination.  X-ray study revealed hallux valgus 
with early bunion formation, and marginal osteophytes on the 
adjacent articular margins of the metaphalengeal joints in 
the great toes with callous formation, bilaterally.  A change 
in diagnosis was made to callous, bottom of left and right 
foot, and flexible flat foot with hallux valgus, bilaterally.  
A November 1982 rating decision granted service connection 
for this disability, evaluating it as 30 percent disabling 
effective in September 1981.  This evaluation has been 
confirmed and continued to the present.

The current 30 percent rating was assigned under Diagnostic 
Code 5276, for "severe" acquired bilateral flatfeet 
characterized by bilateral objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities.  A higher, 50 percent, evaluation 
may be warranted for "pronounced" bilateral symptoms 
involving marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo-achillis on manipulation, not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2003). 

The treatment records and examination reports of record show 
no evidence of marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo-achillis on manipulation, or lack 
of improvement of symptoms when wearing orthopedic shoes or 
appliances.

VA treatment records reflect that the veteran practices an 
exercise regiment of walking three times a week, and that she 
is prescribed custom inserts for her shoes which she noted in 
November 2000 help somewhat.  A treatment note dated in 
August 2000 indicates that she is doing fine with the 
inserts, and that she was referred to a private physician for 
further treatment.  Private medical records reflect ongoing 
orthopedic treatment for back and hip disabilities including 
degenerative disc disease of the lumbosacral spine, bilateral 
degenerative arthritis of the hips, and treatment for other 
conditions including degenerative arthritis of the left knee 
with lateral subluxation of the patella and possible medial 
meniscus tear.

The June 2001 VA examination report reflects complaints of 
pain but shows objective observations of bunion formation on 
the third digit of the right foot, described as mild, with no 
obvious deformity on the left.  The right foot felt slightly 
cold to the examiner, but no plantar warts or callosities 
were noted.  The examiner found tenderness to palpation about 
the forefoot on the right, but not on the left, and no 
tenderness to palpation on the plantar aspect of the foot 
bilaterally.  There was full range of motion in the toes.  
The examiner diagnosed bilateral pes planus, bilateral hallux 
valgus, and hammer digit, third right.  

There are no findings in the medical evidence of marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, or marked inward displacement and severe spasm of the 
tendo-achillis on manipulation.  Rather, the medical 
evidence, in aggregate, reflects that while the examiner 
found tenderness to palpation about the forefoot on the 
right, there were no findings of tenderness on the plantar 
surfaces of either foot.  There were findings of a mild 
bunion on the third digit of the right foot, but no obvious 
deformity on the left, and no other deformity on the right.  
Range of motion was full in all toes.  The examiner noted no 
findings of pronation or displacement or spasm of the tendo-
achillis heel.  Finally, while treatment records reflect the 
veteran is prescribed inserts for her shoes, these records 
further establish that they provide some improvement.  

The Board notes that the June 2001 VA examination report 
indicates that X-rays were taken in conjunction with the 
examination.  The results of these X-rays are not present in 
the record now before the Board.  However, the Board finds 
that it is not necessary to obtain them.  The reasons are 
two-fold.  First, the examiner described the findings 
concerning the veteran's bilateral pes planus in the report, 
noting bilateral pes planus, bilateral hallux valgus, and 
hammer digit of the third toe on the right.  Second, the 
X-rays, if present, would not show any greater skeletal 
disability or deformity of the foot than is already 
described.  In other words, the criteria that must be present 
and would be shown by X-ray to warrant the next higher 
evaluation include pronounced marked pronation-which would 
be observable absent X-ray and, in fact, was not found on 
examination.  

The Board concedes that the veteran manifests evidence of 
severe marked deformity of the foot, which she is already 
being compensated for at the present, 30 percent, evaluation 
for severe bilateral pes planus under the diagnostic code.  
The medical evidence simply does not reflect that her 
bilateral foot disability manifests the symptomatology 
approximating a pronounced level of bilateral pes planus 
under the criteria.

In her substantive appeal, the veteran avers that her foot 
condition has caused problems with her standing and posture, 
and subsequently, with her back and hip.  These problems, in 
aggregate, she states, caused her to take a disability 
retirement from the U.S. Post Office.  As noted above, 
private treatment records do reflect treatment for back, hip, 
and knee disabilities.  These records further reflect that 
the veteran attributed these conditions to falls she 
experienced in the course of her employment.  

The veteran has claimed service connection for back and right 
hip disabilities as secondary to the service-connected 
bilateral pes planus, and these issues are the subject of a 
remand immediately following this decision.  As such, these 
disabilities, and their impact on her employment, cannot be 
considered here.

In evaluating the veteran's service connected bilateral pes 
planus, the Board considered the disabling effects of pain, 
as indicated in the above discussions.  See DeLuca v. Brown, 
8 Vet. App. 2020 (1995).  Objective observations of pain, 
tenderness, and deformity were noted by the examiner and 
considered in the level of impairment and loss of function 
attributed these disabilities.  The Board notes that these 
manifestations are contemplated in the evaluation already 
assigned for this disability.  Moreover, despite the 
veteran's assertion that her foot disability has led to back 
and hip conditions which, in aggregate, have interfered with 
her ability to maintain gainful employment, the Board notes 
that service connection for back and hip disabilities are the 
subject of claims that are presently under consideration and 
may not be considered here.  And, while it may be implied 
that the service-connected bilateral foot problem has 
interfered with her employment, the medical evidence simply 
does not establish that it has done so.  Rather, private 
records reflect treatment for back, hip, and knee conditions 
related to falls occurring in the course of her employment, 
absent mention of treatment for her bilateral foot condition.  
VA treatment records reflect that she practices an exercise 
regiment involving walking three times a week and that 
prescribed shoe inserts do help somewhat with her foot 
condition.  Moreover, the veteran has not reported that her 
bilateral foot condition, alone, specifically has interfered 
with her job, or that it has caused her to miss work.  
Furthermore, the veteran has not reported any flare-ups.  
Consequently, the veteran's complaints of pain and pain upon 
use do not support the assignment of an evaluation higher 
than the 30 percent already granted.  As discussed above, the 
rating now assigned accounts for the pain, tenderness, and 
deformity demonstrated.  The presence of other factors listed 
in 38 C.F.R. §§ 4.40, 4.45, 4.59, and 4.71a is not shown.

The Board also considered whether disability evaluations may 
be assigned for bilateral pes planus under Diagnostic Code 
5284, which contemplates other injury of the foot, and under 
Diagnostic Code 5282, which contemplates hammertoes.  
After consideration of the evidence, the Board finds that the 
criteria for evaluations under Diagnostic Codes 5284, 5282 
are not met.  Specifically, the medical evidence does not 
reveal other service-connected impairment of the foot not 
contemplated under the criteria for pes planus, nor does it 
reflect hammer toe or right heel calcaneal deformity that 
rises to the severity warranting a higher, or separate, 
compensable evaluation.  See Esteban v. Brown, 6 Vet App 259 
(1994); VAOPGCPREC 23-97 (July 1, 1997); See 38 C.F.R. 
§§ 4.14, 4.71a, 5284, 5282.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Here, the Board finds no 
evidence of an exceptional disability.  The veteran has not 
required frequent treatment or hospitalization for her 
service-connected bilateral pes planus.  Hence, the evidence 
cannot establish that the service-connected bilateral foot 
disability, alone, interferes markedly with her employment so 
as to make application of the schedular criteria impractical.  
As noted above, the issue of whether the service-connected 
bilateral pes planus has resulted in disability of the back 
and hip as a secondary condition which, in turn, has caused 
interference with her employability to the extent that she 
was medically retired is the subject of another claim, and 
not for contemplation here.  Hence, as a whole, the evidence 
does not show that the impairment resulting solely from 
bilateral pes planus warrants extra-schedular consideration.  

Accordingly, the Board concludes that the impairment 
resulting from this disability is adequately compensated by 
the 30 percent evaluation assigned.  The claim is denied.


ORDER

An evaluation in excess of 30 percent for bilateral pes 
planus is denied.



REMAND

As noted above, the veteran also seeks service connection for 
back and right hip disabilities, as secondary to the service-
connected bilateral pes planus.  Private medical treatment 
records reflect that she has been diagnosed with degenerative 
disc disease of the lumbosacral spine and with degenerative 
arthritis of the right hip.  These records also show that she 
sustained falls in the course of her employment.  However, 
the veteran has attributed her posture, standing, and walking 
abnormalities to her long-term service-connected foot 
problems.

The veteran has not been afforded an examination to determine 
the nature, extent, and etiology of her back and right hip 
disabilities.  The Board finds that this is necessary in the 
current case.

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

In addition, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs (PVA v. Sec'y of VA), 345 F.3d 1334 (Fed. Cir. 2003), 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in DAV v. Sec'y of VA.  The Federal Circuit 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the appellant that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002)).  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issues on appeal.

2.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who have treated her for 
her claimed back and right hip 
disabilities.  The RO should procure duly 
executed authorization for the release of 
private medical records.

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers for 
treatment accorded her for her back and 
right hip disabilities that are not 
already of record.  The RO should request 
inpatient and outpatient records, to 
include any and all medical records.  In 
particular, the RO should request any 
additional treatment records from the 
VAMC in Knoxville, Tennessee.

4.  The RO should determine if the 
veteran is receiving disability benefits 
from the U.S. Postal Service and, if so, 
should request from the U.S. Postal 
Service a copy of the decision finding 
the veteran disabled and all supporting 
medical records, after first obtaining 
duly executed authorization for the 
release of private medical records from 
the veteran.

5.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran a VA 
examination to determine the nature, 
extent, and etiology of any back and 
right hip disabilities.  All indicated 
tests and studies should be performed.  
If other examinations by specialists are 
indicated, they should be conducted.  The 
claims folder must be reviewed by the 
examiner(s) in conjunction with 
examination of the veteran.  The 
examiner(s) should address the following 
matters.

?	Summarize the medical history, 
including the onset and course, of 
the veteran's back and right hip 
disabilities.
?	Describe any current symptoms and 
manifestations attributed to her 
back and right hip disabilities.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for all back and right hip pathology 
identified.

The examiner(s) is(are) asked to offer an 
opinion as to whether it is as likely as 
not that any currently manifested back 
and right hip disabilities are the result 
of or were aggravated by the service-
connected bilateral pes planus.

6.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for service 
connection for back and right hip 
disabilities as secondary to the service-
connected bilateral pes planus in 
accordance with Allen v. Brown, 7 Vet. 
App. 439, 446 (1995) and 38 C.F.R. 
§ 3.310.  If the decision remains in any 
way adverse to the veteran, she and her 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until she is so informed.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
is advised that failure to appear for a scheduled VA 
examination without good cause could result in the denial of 
her claim.  38 C.F.R. § 3.655 (2003).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



